The notes sued on were given by Travis Johnson and Mrs. Lester for fertilizer. He did not defend; she pleaded that she was a married woman with a separate estate, and that she signed the notes merely as surety and received no benefit therefrom. Her husband testified in support of this plea; while the testimony for plaintiffs was, that the fertilizer was delivered to Johnson on Mrs. Lester’s order and charged to her for him, that he received it on her wagon and carried the notes to her to be signed, that the credit was given to her and not to Johnson, and plaintiffs would not have sold to him. From other testimony it appeared that she rentéd him land, stock and tools at a stipulated price in cash, furnishing him no supplies to carry on his farming operations. After verdict for plaintiff", defendant moved for a new trial on the general grounds. At the hearing of the motion, counsel for movant proposed to amend the same by showing that since the verdict it had come to his knowledge that Johnson had been subpoenaed by plaintiff" to prove by him that the guano was sold on the credit of Mrs. Lester, that the notes were her contract and she was not merely security on them; but that *711plaintiff’s counsel refused to introduce Johnson as a witness, because he would not so testify, and his testimony would he in support of defendant’s plea. The ■court declined to allow the amendment, and overruled the motion for a new trial.
B. H. Lester, for plaintiff in error.
W. C. Worrill, contra.